659 N.W.2d 701 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Murray R. KLANE, a Minnesota Attorney, Registration No. 132998.
No. C3-03-190.
Supreme Court of Minnesota.
April 9, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Murray R. Klane has committed professional misconduct warranting public discipline, namely, committing felony mail fraud in his representation of a trust and engaging in a pattern of conflict of interest, self-dealing, and misleading statements to lenders in his representation and business dealings in other matters in violation of Rules 1.4, 1.5, 1.6, 1.8(a), 8.4(b), (c) and (d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs and disbursements under Rule 24, RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Murray R. Klane is hereby disbarred from the practice of law. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice